—Appeal from an order of the Supreme Court (Bradley, J.) entered February 24, 1992 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respon*859dent denying petitioner’s request for accidental disability retirement benefits.
Order affirmed, with costs, upon the opinion of Justice Vincent G. Bradley.
Mikoll, J. P., Yesawich Jr., Crew III, Mahoney and Harvey, JJ., concur. Ordered that the order is affirmed, with costs.